290 S.W.3d 762 (2009)
Larry S. ELDER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69380.
Missouri Court of Appeals, Western District.
June 16, 2009.
Frederick J. Ernst, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Larry S. Elder appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief in which he alleged that he received ineffective assistance of counsel during his sentencing hearing. We affirm. Rule 84.16(b).